El Juez Presidente Señor Snyder
emitió la opinión del Tribunal.
La cuestión envuelta en este caso es si el accionista principal de una corporación responde — ya personalmente o ya como síndico liquidador — del pago de una deficiencia de con-tribuciones sobre ingresos impuesta a una corporación que ha sido disuelta.
En 1945 Roberto Colón Machinery & Manufacturing Co., Inc., corporación doméstica, fué notificada por el entonces Secretario Ejecutivo al efecto de que había sido disuelta por no radicar su informe anual durante tres años consecutivos, según lo exige el art. 25 de la Ley de Corporaciones. Ley núm. 30, Leyes de Puerto Rico, 1911, (pág. 93), según fué enmendada por la Ley núm. 154, Leyes de Puerto Rico, 1948 ((1) pág. 359). Desconociendo aparentemente la disolución de la corporación, en 1950 el entonces Tesorero envió a la corporación una notificación de deficiencia de contribuciones sobre ingresos para 1943. (1) Roberto Colón, como síndico liquidador de la corporación, radicó moción de reconsideración y firmó una renuncia del término prescriptivo. En 1951 el *914entonces Tesorero notificó a Colón, como síndico liquidador, con una “deficiencia definitiva” ascendente a $11,357.65 para la corporación disuelta.
Colón — aparentemente preocupado de que el Tesorero fuera a tratar de cobrar a él la contribución embargándole sus bienes o por cualquier otro medio — radicó querella ante el anterior Tribunal de Contribuciones. La querella no cues-tiona la responsabilidad de la corporación por el pago de la deficiencia. Cf. Phillips v. Commissioner, 283 U.S. 589; Koch v. United States, 138 F.2d 850 (C.A. 10, 1943). Más bien está dirigida únicamente al problema de si Colón, como síndico liquidador de la corporación, debe pagar dicha de-ficiencia.
Alega la querella que Colón como síndico liquidador se había hecho cargo del activo y pasivo de la corporación; que el pasivo excedía al activo; que Colón pagó las obligaciones de la corporación hasta donde se lo permitió el activo; que como no posee otro activo de la corporación, Colón, como sín-dico liquidador, no es responsable de las deudas pendientes de la corporación. La querella solicita un pronunciamiento al efecto de (1) que Colón no es responsable como síndico liqui-dador por el pago de la deficiencia y (2) que el entonces Tesorero debía abstenerse de cobrársela a él. Colón prestó fianza de $12,000 a fin de poder radicar la querella antes dicha.
La contestación del entonces Tesorero niega que el pasivo de la corporación excediera el activo. Alega que si bien la corporación fué disuelta, no hubo liquidación de su activo según lo exige la Ley de Corporaciones. La contestación también contiene una “Alegación Especial” en la cual el en-tonces Tesorero alega en la alternativa que Colón “ . . . era el dueño de más del 95% de las acciones de Roberto Colón Machinery and Manufacturing Company, Inc. Que era la persona que ejercía absoluto control sobre todas las operacio-nes y transacciones de la demandante. Que con fecha 1ro. de abril de 1945 el señor Roberto Colón adquirió todo el activo *915de la corporación Roberto Colón Machinery and Manufacturing Company, Inc. Que en esta misma fecha dicha corpora-ción fué disuelta por consentimiento unánime de sus accionis-tas. Que en estas condiciones el señor Roberto Colón es responsable de las contribuciones que pudiera resultar adeu-dando la corporación Roberto Colón Machinery and Manufacturing Company, Inc.”
El anterior Tribunal de Contribuciones vió el caso en sus méritos. El mismo fué resuelto por uno de sus anteriores miembros, como Juez del Tribunal Superior, a tenor con la Ley de la Judicatura, Ley núm. 11, Leyes de Puerto Rico, 1952, Sesión Extraordinaria, 4 L.P.R.A. secs. 1 et seq. Dicho juez declaró la querella sin lugar. Manifestando que la defi-ciencia no había sido impugnada en sus méritos, el tribunal sentenciador dijo: “Sería por lo tanto prematuro un pro-nunciamiento del tribunal en cuanto a la responsabilidad personal de Roberto Colón sobre esta contribución adeudada por contribuyente distinto, sobre todo, cuando la contribu-ción está debidamente afianzada y no ha surgido hecho alguno que demuestre que la fianza es inefectiva o que no cubre la totalidad de la deuda.” (Bastardillas nuestras.) El de-mandante ha apelado de la sentencia del tribunal sentencia-dor. Pagó la contribución personalmente para poder apelar a este Tribunal.
El Tribunal Superior cometió error al resolver que el pleito era prematuro en cuanto a la responsabilidad personal de Colón por la deficiencia. Esto, junto con la supuesta responsabilidad de Colón como síndico liquidador, era precisamente la cuestión suscitada en este caso. El anterior Tribunal de Contribuciones tenía jurisdicción para considerar la misma de conformidad con la disposición del art. 2 de la Ley núm. 328, Leyes de Puerto Rico, 1949 ((1) pág. 997), que creó el Tribunal de Contribuciones, al efecto de que . . tendrá jurisdicción, de carácter exclusivo, para conocer de todos los casos, acciones, procedimientos o recursos especiales o extraordinarios relacionados con, o que afecten, la *916imposición, cobro y pago de toda clase de contribuciones . . .”.
Bajo la “Alegación Especial” contenida en la contestación del entonces Tesorero, Colón podía ser responsabilizado por la deficiencia ya fuere como síndico liquidador o ya personalmente. El Tribunal de Contribuciones declaró sin lugar la moción que el entonces Tesorero presentó durante la vista del caso para que se incluyera a Colón personalmente como parte. Aun cuando el Tesorero no argumenta la cuestión en su alegato, creemos que la cuestión suscitada por él en su contestación en cuanto a la responsabilidad personal de Colón por la deficiencia exigía que el tribunal sentenciador declarara con lugar la moción del Tesorero. García v. Gobierno de la Capital, 70 D.P.R. 333, 340 y 341. El no haber el tribunal sentenciador resuelto las únicas cuestiones presentadas por este caso nos obliga a revocar la sentencia y devolver el caso. Una vez devuelto el mismo, el caso debe tratarse como que levanta las cuestiones de la responsabilidad de Colón tanto como síndico liquidador como personalmente.
 La “Alegación Especial” afirma primeramente que Colón es responsable personalmente del pago de la deficiencia porque era dueño de “más del 95% de las acciones” de la corporación y ejercía absoluto control sobre todas sus operaciones. Con excepción de cuatro acciones de las 800 emitidas por la corporación, a cien dólares la acción, Colón era dueño de las demás. Pero esto no lo hace automáticamente responsable personalmente de la deficiencia de la corporación. Existen situaciones en que la ficción corporativa se pasa por alto en casos que envuelven contribuciones sobre ingresos cuando una persona es dueña de casi todas las acciones de una corporación. Higgins v. Smith, 308 U.S. 473, 477. “Pero el ignorar la entidad corporativa todavía sigue siendo la excepción a la regla.” Delaney v. Gardner, 204 F.2d 855, 861 y 862 (C.A. 1, 1953) y casos allí citados; National Carbide Corp. v. Comm’r., 336 U. S. 422; 10A Mertens, Law of Federal Income Taxation, págs. 233 et seq.; id., Sup. 1955, págs. 56 et seq.; Berger, “Disregarding the Corporate En*917tity” for Stockholders’ Benefit, 55 Col. L. Rev. 808 (Junio de 1955), y casos allí citados; Cleary, The Corporate Entity in Tax Cases, 1 Tax L. Rev. 3. Véase Swiggett v. Swiggett, Inc., 55 D.P.R. 76. El gobierno no hizo esfuerzo alguno para demostrar que Colón dirigía los asuntos de la corporación en tal forma que en realidad constituía una ficción y por consi-guiente era responsable del pago de la misma. (2) Al devol-verse el caso, el gobierno tendrá una oportunidad, de así ele-girlo, para presentar prueba adicional sobre la cuestión de la responsabilidad personal de Colón sobre la teoría de descorrer el velo corporativo.
 Pasemos ahora a la cuestión de la supuesta responsabilidad de Colón como cesionario por compra del activo y pasivo de la corporación. Antes de recibir del entonces Secretario Ejecutivo el aviso de disolución de la corporación por no radicar los informes anuales, se celebró una reunión extraordinaria de accionistas. El acta de la reunión dice en parte como sigue:
“El Presidente de la Corporación Sr. Roberto Colón sometió a la reunión un estado de las condiciones generales del negocio, y sugirió la conveniencia de disolver la Corporación, lo cual fué aceptado por todos los presentes.
“El Tesorero presentó un inventario de todo el activo y pasivo de la compañía, a saber:
“Un inventario conteniendo relación detallada de materiales, efectos, existencias y moblaje, etc., ascendente a $71,543.09.
*918“Una relación detallada de todo el activo y pasivo ascendente a $71,543.09.
“Toda esta documentación fué debidamente examinada por todos los accionistas, quienes la encontraron correcta y se ordenó que la misma fuera incluida en esta acta y se hiciera formar parte de la misma.
“El Sr. Roberto Colón, bajo el nombre de ‘Roberto Colón Mach. Co.’, ofreció comprar todas las existencias y el activo de la corporación, y asumir el pago de todo el pasivo pen-diente, por el precio de $68,164.62 en efectivo, ordenándose que la correspondiente documentación fuese preparada y firmada por todos los accionistas y por el Sr. Roberto Colón.
“También se resolvió que en vista de que la corporación no tenía bienes de clase alguna ya que los mismos habían sido vendidos a Roberto Colón Machinery Co., la corporación sería disuelta.”
De conformidad con lo anterior, los accionistas escribieron al entonces Secretario Ejecutivo lo siguiente: “Acusamos recibo de su atenta del 23 del pasado mes de marzo, y nos es grato comunicarle que el negocio de Roberto Colón Maehy. Co. fué vendido con fecha 1ro. de abril al Sr. Roberto Colón por consentimiento unánime de los abajo firmantes, únicos accionistas de la corporación y por lo tanto consentimos en que se declare disuelta la corporación.”
Para los fines de este caso contributivo es innecesario determinar si la corporación fué disuelta en 1945 voluntaria-mente por actuación de los accionistas o involuntariamente por el Estado por no radicar los informes anuales. Indepen-dientemente del método de disolución, Colón era responsable del pago de la deficiencia si como cuestión de hecho compró su activo y asumió su pasivo por $68,16 U.62 en efectivo antes de su disolución: (1) él sería responsable primero personal-mente bajo la teoría de que asumió las obligaciones de la corporación en relación con la compra de su activo; (2) ade-más, si por cualquier motivo el Secretario de Hacienda no puede cobrarle personalmente, Colón sería responsable como síndico liquidador porque sería su deber en dicha capacidad pagar la deficiencia, a prorrata según dispone el art. 31 de *919la Ley de Corporaciones, de la suma de $68,164.62 pagada o debida por él personalmente a la corporación a cambio de su activo y pasivo. Arts. 28, 29 y 31 de la Ley de Corporaciones,; 14 L.P.R.A. sees. 204, 205 y 207.
Durante el juicio Colón declaró que la venta a él del activo de la corporación nunca se consumó; que a su vez él procedió a liquidar los asuntos de la corporación; que sólo pudo cobrar una pequeña porción de las cuentas por cobrar de la corpora-ción porque sus deudores asumieron la posición de que él no tenía derecho a cobrarlas en vista de la disolución de la cor-poración; (3) que como resultado las obligaciones de la corpo-ración excedían su activo; y que por consiguiente él pagó de su propio peculio el remanente de las deudas de la corporación.
El tribunal sentenciador no resolvió el conflicto en la prueba en cuanto a la venta del activo de la corporación a Colón. Esto exige que devolvamos el caso al Tribunal Superior para que éste llegue a conclusiones de hecho y a una decisión sobre esta cuestión. En vista del estado de los autos, a las partes debe dársele la oportunidad de presentar prueba adicional sobre esto. A este respecto, notamos que hubo algún testimonio durante el juicio al efecto de que Colón de-dujo como cuentas incobrables en su planilla personal de 1947 cantidades que se le debían a la corporación. De pro-barse esto cuando el caso sea devuelto, ello tendría algún efecto sobre la contención del Secretario de Hacienda de que Colón era responsable personalmente del pago de la deficien-cia porque él compró el activo y asumió el pasivo de la corpo-ración. Es decir, si Colón rebajó en su planilla personal las cuentas incobrables de la corporación bajo la teoría de que él las había adquirido de la corporación como parte del activo, en igual forma Colón sería responsable personalmente del pago de la deficiencia de la corporación porque él asumió sus obligaciones. (4)
*920El Secretario de Hacienda no sostuvo ante el tribunal sentenciador o en su alegato ante este Tribunal que Colón era responsable personalmente por la deficiencia de la corporación en virtud del art. 35 de la Ley de Corporaciones, 14 L.P.R.A. see. 232. (5) Sin embargo, posteriormente el Secretario radicó una moción sugiriendo que tomáramos en consideración el caso de Cruz v. Ramírez, 75 D.P.R. 947, cuando decidamos el presente . . por la tangencia que las cuestiones discutidas en aquél, tengan con el de autos.” El Secretario no ha presentado argumento alguno en apoyo de la contención de que el art. 35 es de aplicación a este caso. Creemos que es más aconsejable dejar pendiente esta cuestión de suerte que el tribunal sentenciador pueda pasar sobre ella si al devolvérsele el caso el Secretario interpone tal contención.

La sentencia del Tribunal Superior será revocada y el caso devuelto para ulteriores procedimientos consistentes con esta opinión.

Los Jueces Asociados Sres. Marrero y Negrón Fernández disintieron.

 Esto no podría ocurrir hoy. El art. 25 dispone ahora que el Secre-tario de Estado obtendrá una certificación del Secretario de Hacienda acre-ditativa de las contribuciones adeudadas por la corporación antes de que se anote a la corporación como disuelta. 14 L.P.R.A. see. 181.


 Indicamos más luego que en 1947 Colón aparentemente dedujo como deudas incobrables en su planilla personal ciertas sumas adeudadas a la corporación que resultaron incobrables después de haber sido disuelta la misma en 1945. Creemos — como más luego decimos — que esta conducta, de ser cierta, constituye evidencia en apoyo de la contención del Secretario de Hacienda (1) de que el activo y pasivo de la corporación fueron traspa-sados a Colón personalmente en 1945, y (2) de que Colón era por consi-guiente responsable personalmente del pago de la deficiencia de la corpora-ción para 1943 que se considera él asumió juntamente con las otras obli-gaciones de la corporación. Pero tal conducta en 1947 — después de disuelta la corporación — no es suficiente, por sí sola, para demostrar que Colón operaba la corporación en tal forma que nos compela a resolver que él es responsable personalmente por la deficiencia de contribuciones sobre ingresos para 1943 de la corporación descorriendo el velo corporativo.


 Si un deudor solvente presentara una contención tan absurda, sería desde luego deber del síndico liquidador instar pleito contra él por la suma que adeude a la corporación disuelta.


 Aun cuando el tribunal sentenciador resuelva que nunca hubo de hecho un convenio por el cual Colón compraría el activo de la corporación *920y asumiría sus obligaciones, debe todavía determinar si como síndico liqui-dador Colón desempeñó a cabalidad sus obligaciones a tenor con los arts. 28, 29 y 31 de la Ley de Corporaciones, 14 L.P.R.A. sees. 204, 205 y 207. Cf. Hutton v. Commissioner of Internal Revenue, 59 F.2d 66 (C.A. 9, 1932).


 El art. 35 prescribe como sigue: “Ninguna corporación podrá con-traer deuda alguna por ningún concepto, que excediere del valor de su capital social ingresado en caja o del valor de sus propiedades y créditos activos. Los directores que autorizaren con sus votos a contraer dichas deudas serán responsables individual, mancomunada y solidariamente del importe de las mismas y dicha responsabilidad podrá exigirse mediante demanda entablada por cualquier acreedor que justificare haber sido judi-cialmente adjudicada su reclamación y que el activo liquidado de la corpo-ración no ha sido suficiente para cubrirla.”